Exhibit 10.71

AMERICAN GREETINGS CORPORATION 2007 OMNIBUS

INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

Award:    Restricted Class A Stock Units Grant Date:                , 20    
(“Date of Grant”) Vesting Dates:    The award of Restricted Stock Units shall
vest in the manner set forth in your Notice of Grant, as such term is defined
below.

THIS AGREEMENT, dated as of the Grant Date stated above, is delivered by
American Greetings Corporation (the “Company” or “American Greetings”) to the
individual director of the Company (the “Grantee”) identified in the notice of
restricted stock unit award grant (the “Notice of Grant”) delivered to Grantee.

W I T N E S S E T H:

WHEREAS, the Company wishes to give Grantee an opportunity to acquire or enlarge
his equity ownership in the Company for the purpose of augmenting Grantee’s
proprietary interest in the success of American Greetings and thereby focusing
Grantee’s efforts on increasing shareholder value.

A G R E E M E N T

NOW, THEREFORE, Grantee has received or will receive a Notice of Grant, which,
if not rejected in accordance with the instructions in such notice, will
constitute Grantee’s binding agreement with the following terms:

1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee the number of Restricted Stock
Units (the “RSUs”) relating to the class and number of common shares of the
Company (the “Shares”), as indicated on the Notice of Grant. The grant of RSUs
shall represent the right to receive such number of Shares, upon the
satisfaction of certain vesting requirements set forth in Section 2, with
issuance of such Shares to be made in accordance with Section 2. The RSUs
described in this Agreement are in all respects subject to the terms, conditions
and provisions of this Agreement, the Notice of Grant and the Company’s 2007
Omnibus Incentive Compensation Plan (the “Plan”).

2. Vesting or Forfeiture of RSUs; Payment of Award.

(a) Vesting. Except as otherwise provided in this Section 2, RSUs granted to
Grantee pursuant to Section 1 shall vest over the period as set forth in the
Notice of Grant. If vesting will result in a fractional Share, then the amount
vested shall be rounded up to the nearest whole Share; provided, however, the
number of shares to vest as of the last vesting date shall be rounded down to
such number that will result in the total number of Shares vesting equaling the
total grant represented hereby.

 

- 1 -



--------------------------------------------------------------------------------

(b) Payment of Award. Within 90 days after any RSUs are deemed vested pursuant
to this Section 2, but in no event longer than the maximum time period permitted
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the “Code”) to qualify as a short-term
deferral, such RSUs shall be issued to Grantee in the form of Shares. At such
time, Grantee shall enjoy full shareholder and ownership rights with respect to
such Shares. Shares shall be delivered to Grantee either through book-entry
transfer of beneficial ownership of the Shares or through delivery of a stock
certificate representing all such Shares and registered in his or her name. The
method of delivery shall be selected by the Company, in its sole discretion. In
the case of Grantee’s death after vesting, payment of any Shares that are vested
on his date of death will be made to the beneficiary designated by Grantee in a
writing filed with the Company or, if none, to Grantee’s estate.

(c) Clawback; Accelerated Vesting; Forfeiture.

(i) This RSU, and the right to receive and retain any Shares covered by this
RSU, shall be subject to rescission, cancellation or recoupment, in whole or
part, if and to the extent so provided under any “clawback” or similar policy of
the Company in effect on the Date of Grant or that may be established
thereafter, including, without limitation, any “clawback” or recoupment policy
of the Company as may be adopted by the Company from time to time as required by
Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or as otherwise required by
applicable law.

(ii) Notwithstanding the foregoing, if any portion of RSUs granted hereby have
not vested on the date of Grantee’s death, Disability, or Retirement, provided
Grantee is on the Board of Directors on such date (the “Separation Date”),
Grantee will vest in such number of RSU’s obtained by subtracting (1) the number
of RSUs that have vested as of the Separation Date from (2) the quotient
obtained by multiplying (x) the total number of RSUs represented hereby by (y) a
percentage equal to the period of time from the Date of Grant to the Separation
Date as a percentage of the total vesting period for the RSUs as set forth in
the Notice of Grant.

(iii) If Grantee ceases to serve on the Board of Directors for any other reason
than those specified in the immediately preceding clause 2(ii), including,
without limitation, if Grantee resigns (other than as a result of Retirement,
death or Disability), or any separation from service initiated by the Company
for Cause or otherwise, any RSUs not otherwise vested pursuant to this Section 2
on the date Grantee ceases to provide services to the Company as a member of the
Board of Directors, are forfeited. In addition, if Grantee’s service as a
director is terminated for Cause, or if and to the extent required by applicable
law, then any RSUs vested pursuant to this Section 2, but not yet delivered to
Grantee, shall also be forfeited and shall not be delivered.

(d) Certain Definitions. For purposes of this Agreement

(i) “Cause” has such meaning as may be defined in any agreement between Grantee
and the Company and, if none, will mean any one or more of the following:
Grantee’s (1) fraud; (2) misappropriation of funds; (3) commission of a felony
or of an act or series of acts which results in material injury to the business
reputation of the Company; (4) commission of a crime or act or series of acts
involving moral turpitude; (5) commission of an act or series of repeated acts
of dishonesty that are materially inimical to the best interests of the Company;
or (6) willful and repeated failure to perform his or her duties, which failure
has not been cured in all substantial respects within fifteen (15) days after
the Company gives written notice thereof to Grantee.

 

- 2 -



--------------------------------------------------------------------------------

(ii) “Retirement” shall mean termination of Grantee’s service as a director
after completing ten (10) or more years of continuous service and attaining age
sixty-five (65).

(iii) “Disability” shall mean that Grantee is “disabled” as such term is defined
in Code Section 409A(a)(2).

3. Ownership Rights. Except as otherwise provided herein, Grantee will not have
the rights of a shareholder of the Company with respect to any Shares issuable
upon the vesting of any RSUs. Upon receipt of any portion of Shares issued
pursuant to RSUs awarded under Section 1 and vested pursuant to Section 2,
Grantee shall be entitled to exercise all ownership rights (including, without
limitation, the right to vote and the right to receive dividends) with respect
to such Shares, provided that voting and dividend rights with respect to the
Shares will be exercisable only if the record date for determining shareholders
entitled to vote and receive dividends, as the case may be, falls on or after
the date as of which Shares are issued to Grantee pursuant to this Agreement.

4. Deferral of Delivery of Shares. Notwithstanding any provision in this
Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Company, the Board, the
Committee or Grantee to take any action or refrain from action in connection
with the award or delivery of Shares under this Agreement, or to delay such
award or delivery, then the award or delivery of such Shares shall be deferred
until such action has been taken or such restriction on action has been removed,
subject to any applicable requirements under Code Section 409A. If Grantee is
eligible to participate in the Company’s Director’s Deferred Compensation Plan
and the class of common shares that are subject to the RSUs are otherwise
eligible for deferral thereunder, at Grantee’s election, Grantee may also defer
receipt of any Shares earned under the Agreement in accordance with the Plan,
any such deferred Shares to be credited with dividend equivalents. Any such
deferred Shares, including dividend equivalents, if any, to be paid at the end
of any applicable deferral period shall be paid in shares of the same class of
common shares that are subject to the RSUs, rounded to the nearest whole share,
with any such deferral election to be made at a time and in a manner that
complies with all applicable requirements under Code Section 409A.

5. General Provisions. Grantee acknowledges that Grantee has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including,
but not limited to, the following:

(a) Administration. The interpretation and construction by the Board and/or the
Committee of any provision of this Agreement, the Plan or any notification or
document evidencing the grant of RSUs and that any determination by the Board or
such Committee pursuant to any provision of this Agreement or the Plan or of any
such agreement, notification or document shall be final and conclusive.

(b) Notices. Any notice that is required or permitted under this Agreement shall
be in writing (unless otherwise specified in the Agreement or in a writing from
the Company to Grantee), and delivered personally or by mail, postage prepaid,
addressed as follows: (i) if to the Company, at One American Road, Cleveland,
Ohio 44144, Attention: Human Resources Department, or at such other address as
the Company by notice to Grantee may have designated from time to time; (ii) if
to Grantee, at the address indicated in Grantee’s then-current personnel
records, or at such other address as Grantee by notice to the Company may have
designated from time to time. Such notice shall be deemed given upon receipt.
From time to time, the Company may also authorize communications and any notice
that is required or permitted under this Agreement to be provided electronically
either through the Company’s email or other systems or through third parties,
including any administrator of the Company’s RSU or other equity programs, as
designated from time to time by the Company.

 

- 3 -



--------------------------------------------------------------------------------

(c) Compliance With Securities Laws. Grantee acknowledges that the RSUs are
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933 and the Securities Exchange Act of 1934 and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 144 under the Securities Act of
1933 and Rule 16b-3 under the Securities Exchange Act of 1934. Notwithstanding
anything herein to the contrary, the RSUs are granted only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this RSU Agreement will be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

(d) Taxation. Grantee shall be responsible for all applicable income and
withholding taxes and the employee share of FICA taxes with respect to any
compensation income generated upon the vesting or issuance of any RSUs under
this Agreement. No later than the date as of which an amount first becomes
subject to applicable federal, state, or local income, wage or employment tax
withholding (including employee share of FICA) with respect to the RSUs awarded
hereunder, Grantee shall pay to the Company, or make arrangements satisfactory
to the Committee regarding the payment of, any federal, state or local income,
wage or employment taxes of any kind required by law to be withheld with respect
to that amount. Unless otherwise determined by the Committee, withholding
obligations may be settled (i) with previously owned common shares or
(ii) Shares that have vested and that are issuable hereunder (in the minimum
amount necessary to satisfy any applicable withholding requirements). The making
of that payment or those arrangements is a condition to the obligations of the
Company under the Plan, and the Company may, to the extent permitted by law,
deduct any taxes from any payment of any kind otherwise payable to Grantee or
the Company may retain such number of the Shares issuable upon the vesting of
RSUs covered by the grant evidenced by this Agreement as shall be equal in value
to the amount of the remaining withholding obligation.

(e) Nontransferability. This Agreement and the RSUs granted to Grantee shall be
nontransferable and shall not be sold, hypothecated or otherwise assigned or
conveyed by Grantee to any other person, except as specifically permitted in
this Agreement. No assignment or transfer of this Agreement or the rights
represented thereby, whether voluntary or involuntary, or by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right
whatsoever, except as specifically permitted in this Agreement. The Agreement
shall terminate, and be of no force or effect, immediately upon any attempt to
assign or transfer the Agreement or any of the RSUs to which the Agreement
applies.

(f) No Continued Service Rights. This Agreement will not confer upon Grantee any
right to be retained by or in the service of the Company and will not interfere
in any way with the right of the Company to terminate Grantee’s service at any
time. Subject to any obligations under law or the Company’s Articles of
Incorporation or Code of Regulations the right of the Company to terminate at
will Grantee’s service as a director at any time for any reason is specifically
reserved.

(g) Adjustments. On any change in the number or kind of outstanding common
shares of the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or common
shares of the Company, the Company, by action of the Board or the Committee
shall make such adjustment, if any, in the number and kind of RSUs subject to
this agreement as it considers appropriate in order that the rights of Grantee
hereunder are neither enlarged nor diminished. In this regard, and
notwithstanding anything contained herein to the contrary, in the event of the
closing of the merger referenced in the Agreement and Plan of Merger, dated
March 29, 2013, to which the Company is a party (the “Merger Agreement”), the
right to receive payment for RSUs in Shares shall be converted into a right to
receive payment for RSUs in cash pursuant to Section 2.3(b) of the Merger
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(h) Unsecured Creditor Status. This grant of RSUs constitutes a mere promise by
the Company to pay Grantee the benefits described in this grant (to the extent
credited and vested). Grantee shall have the status of a general unsecured
creditor of the Company with respect to the benefits payable under this
Agreement. Grantee’s right to receive credited and vested shares shall not be
subject to any assignment, pledge, levy, garnishment, attachment or other
attempt to assign or alienate such shares prior to their delivery to Grantee,
including, without limitation, under any domestic relations order, and any such
attempted assignment or alienation shall be null, void and of no effect.

(i) Fractional Shares. Except as otherwise contemplated by Section 2(a),
notwithstanding anything in this Agreement to the contrary, in the event that
any adjustment to the grant of RSUs or an award of Shares or the calculation of
an award pursuant to this Agreement would otherwise result in the creation of a
fractional share interest, the affected award shall be rounded to the nearest
whole share.

(j) Amendment or Termination. This Agreement may be amended or terminated at any
time by the mutual agreement and written consent of Grantee and the Company, but
only to the extent permitted under the Plan. The provisions set forth in this
Agreement are subject to the restrictions and other requirements of Code
Section 409A and related regulations and rulings. Without limiting the
generality of the preceding sentence, such provisions shall be modified and
amended, as and where necessary, to bring such provisions into compliance with
the requirements set forth in Code Section 409A and related regulations and
rulings. This Agreement shall be interpreted (and if necessary, amended) to
comply with Code Section 409A and to the extent any provision of this Agreement
is inconsistent with Code Section 409A, said Code Section 409A shall control
even if such action may reduce or diminish the value of Grantee’s award.

(k) Severability. If any provision of this Agreement should be held illegal or
invalid for any reason, such determination shall not affect the other provisions
of this Agreement, and it shall be construed as if such provision had never been
included herein.

(l) Headings/Gender. Headings in this Agreement are for convenience only and
shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.

(m) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Ohio and,
where applicable, federal law.

(n) Definitions. Initial capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meaning set forth in the Plan.

(o) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed original, but all of which taken together shall constitute one
and the same instrument. Grantee’s acceptance of this agreement in accordance
with the instructions in the Notice of Grant will constitute Grantee’s binding
agreement with the terms hereof.

[SIGNATURE PAGE TO FOLLOW]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and unless Grantee otherwise rejects the Notice of
Grant in accordance with the instructions in such notice, Grantee will be deemed
a party to, and legally bound by the terms of, this Agreement.

 

AMERICAN GREETINGS CORPORATION

By:

      Brian McGrath, Senior Vice President,   Human Resources

GRANTEE

Unless the Grantee rejects Notice of Grant in accordance with the instructions
in such notice, Grantee will be deemed a party to, and legally bound by the
terms of, this Agreement.

 

- 6 -